DETAILED ACTION
This Office Action follows a response filed on April 23, 2021. Claims 1-3, 6-7, 9-10, 13, 15-16, 23, and 25 have been amended; no claims have been cancelled; claims 33-34 have been added.
In view of amendments and remarks, objection of claims 23 and 25, the rejection of claims 1-2, 5, 12, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and the rejection of claims 1-27 under 35 U.S.C. 103 as being unpatentable as obvious over Bhikhi et al. (U.S. Patent 10,035,105 or WO 2015/128631 A1) have been withdrawn.
Claims 1-27 and 33-34 are active.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2021 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Scott Pundsack (Reg. No. 47,330) on May 27, 2021.
Claims 28 and 30-32 have been cancelled.

Allowable Subject Matter
Claims 1-27 and 33-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The present claims 1-27 and 33-34 are allowable over the closest references: Bhikhi et al. (U.S. Patent 10,035,105 or WO 2015/128631 A1), Goeting et al. (WO 2011/126363 A1 or U.S. Patent Application Publication 2013/0017416 A1), Kashiwada et al. (U.S. Patent Application Publication 2009/0120788 Al), Barber et al. (WO 2016/141550 Al or U.S. Patent 10,486,151), Ogawa et al. (JP 2012-149174 A), and Kangkyungseok et al. (KR 101330571 B1).
Bhikhi discloses an ion-exchange membrane comprising: 
a supporting substrate ("Non-woven supports (Novatexx™ 2223-10 from Freudenberg Filtration Technologies") impregnated with an ion-exchange material (Table 1 and col. 12, lines 52-60: "The non-woven supports were completely soaked with the compositions”),
-    wherein the supporting substrate comprises an imprinted non-woven layer (col. 10, line 63 through col. 11, line 3: "Anion exchange membranes and  on one or both surfaces can be prepared from membranes lacking a textured surface profile by any one of a number of methods. For example, the textured surface profile may be applied to a membrane lacking a textured surface profile by so-called (embossing) roll-to-roll principle in a single manufacturing line in an efficient and cost effective manned).
	Bhikhi exemplifies that AMPS is 2-acryloylamido-2-methylpropane sulfonic acid (col. 12, lines 16-17).
Bhikhi discloses that the compositions described in Table 1 were each applied (separately) to an aluminum underground carrier by hand, using a 120 pm wire wound bar, at a speed of approximately 5 m/min. Non-woven supports (Novatexx.TM. 2223-10 from Freudenberg Filtration Technologies) were applied to the compositions. The non-woven supports were completely soaked with the compositions. Subsequently the compositions were levelled using a 4 micrometer wire wound rod coater. The temperature of the compositions was about 50°C. (col. 12, lines 52-61).
The CEM and AEM were prepared by curing the compositions soaked into the non-wovens using a Light Flammer LH6 from Fusion UV Systems fitted with a D-bulb working at 100% intensity with a speed of 30 m/min (single pass). The exposure time was 0.47 seconds. The resultant AEM and CEM membranes were stored dry (col. 12, lines 62-67). Bhikhi exemplifies that DMAPAA-Q is a 75 wt % solution of N,N-dimethylamino methyl chloride quarternary in water (col. 12, lines 18-21).
Goeting discloses a membrane stack and device for a membrane based process and method therefore. The membrane stack comprises: a number of membranes (78) forming compartments; and fluid supply and discharge means (80) for supplying 
	
    PNG
    media_image1.png
    572
    922
    media_image1.png
    Greyscale


Kashiwada discloses a cation-exchange membrane for electrolysis comprising a fluorine-containing polymer having an ion-exchange group and a porous substrate, characterized in that the membrane has projecting parts comprising a polymer having an ion-exchange group on the surface of an anode side of the membrane;

50< P< 1,200, where P is defined as a distribution density (piece/cm2) of the projecting parts;
0.001<S<0.6, where S is defined as an average value of area fractions (cm2/cm2) of the bottom faces of the projecting parts on the same plane as the surface of the anode side of the membrane; and
T<0.05, where T is defined as an average value of area fractions (cm2/cm2) of the top parts of the projecting parts on the surface of the anode side of the membrane (claim 1).
	Barber discloses an ion-exchange membrane comprising: a supporting substrate comprising at least three ion-permeable layers disposed in a symmetrical order from one face of the membrane to the opposite face of the membrane; and an ion-exchange material; wherein the ion-permeable layers are impregnated with the ion-exchange material and comprise: at least one non-woven fabric layer; and at least one non-woven reinforcing layer, wherein the at least one non-woven fabric layer is different from the at least one non-woven reinforcing layer, wherein the supporting substrate comprises a plurality of non-woven layers and the plurality of non-woven layers all have substantially the same density or substantially the same tensile strength, wherein the ion-exchange membrane comprises one non-woven reinforcing layer sandwiched between two non-woven fabric layers, and wherein the ion-exchange material is a cation-exchange polymer comprising sulfonic acid groups, carboxylic acid groups, phosphoric acid groups, or salts thereof (claims 1-6).


    PNG
    media_image2.png
    701
    1018
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    399
    929
    media_image3.png
    Greyscale

Kangkyungseok discloses the hybrid ion exchange membrane in which the electrical characteristic, the thermal, and the mechanical stability and durability are excellent as the manufacturing method of the hybrid ion exchange membrane including the step of manufacturing the mixture, and the step of heat-treating the ion selective binder and the differentiated cation or the ion selective macromolecular solution containing the anion exchange resin in the pores filling ion-exchange membrane manufactured with the step it polymerizes after it dips the supporter pre-processed with the hydrophilizing into the mixture and of manufacturing the pores filling ion exchange membrane after doing the coating including the microporous polymer film, cloth or the step of the hydrophilizing pre-processing the selected supporter among the nonwoven fabric, the monomer, and the cross-linking agent and initiator. And it can prevent the film by the small foreign substance from being damaged in the oxidation-reduction cell and desalination technology etc. the secondary battery and electrolyte flow. The monomer contains the cationic exchanger or the anion-exchanger or can introduce (abstract).

a supporting substrate impregnated with an ion-exchange material, 
wherein the supporting substrate comprises an imprinted non-woven layer before being impregnated with the ion exchange material, the imprinted non-woven layer comprising a plurality of imprinted deformations at a surface density of at least 16 per cm2, as per amended claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Bhikhi et al., Goeting et al., Kashiwada et al., Barber et al., Ogawa et al., and Kangkyungseok et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762